DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “axis” about which the first and second gripping devices rotate, as recited in Claim 1;
The “axis” about which the third and fourth gripping devices rotate, as recited in Claim 6; and
The “control device”, as recited in Claim 15.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This includes the “conveying means for conveying workpieces in a conveying direction”, as recited in Claim 1. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 The “first and second gripping device for gripping the workpiece”, as recited in at least Claim 1;
The “first and second guiding device”, as recited in at least Claim 1 (Note:  The function is determined from the name itself, i.e., for guiding the first and second gripping device.);
The “third and fourth gripping device”, as recited in Claim 6;
The “third and fourth guiding device”, as recited in at least Claim 1 (Note:  The function is determined from the name itself, i.e., for guiding the third and fourth gripping device.);
The “detection device for detecting a position and an orientation of a conveyed workpiece”, as recited in Claim 13; and
The “control device which is designed in such a way that the centering station can be controlled”, as recited in Claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A centering device for centering flat workpieces comprising
a centering station having at least a first and a second gripping device for gripping the workpiece, and 
conveying means for conveying workpieces in a conveying direction to the centering station,
where the first and the second gripping device can each be moved horizontally by a first and a second guiding device, respectively, and 
wherein the first and the second gripping device can rotate freely about an axis.”
Claim 1 is indefinite because it is unclear as to how the first and second gripping devices can rotate freely about “an axis”, given that the first and second gripping devices are physically separate from each other and are moved independently by their respective first and second guiding device.

Claim 6 recites, “The centering device as claimed in claim 1, characterized in that the centering station further comprises a third and a fourth gripping device, wherein the third and the fourth gripping device can rotate freely about the axis and can each be moved horizontally by means of a third and fourth guiding device, respectively.”  Claim 6 is indefinite because it is unclear as to how the third and fourth gripping devices can rotate around the same axis (as defined by using the term “the axis”) as the first and second gripping devices.  Moreover, it is unclear as to how four, physically separate, and independently movable gripping devices rotate about the same axis.
Claim 7 recites, “The centering device as claimed in claim 1, characterized in that one of the guiding devices comprise a first linear guide for moving the gripping device in the conveying direction and a second linear guide for moving the first linear guide at a right angle to the conveying direction.”   Claim 7 is indefinite because it is unclear as to which gripping device (i.e., the first gripping device and/or the second gripping device as recited in Claim 1) the term “the gripping device” is referencing.
Claim 10 recites, “The centering device as claimed in one of claim 7, characterized in that the gripping device can be lowered and raised.”  Claim 10 is indefinite because it is unclear as to which gripping device (i.e., the first gripping device and/or the second gripping device as recited in Claims 1 and 7) the term “the gripping device” is referencing.
Claims 11, 12, 18, 19, and 20 each recite “the gripping device”.  Each of Claims 11, 12, 18, 19, and 20 are indefinite because it is unclear as to which gripping device (i.e., the first gripping device and/or the second gripping device as recited in Claims 1 and 7) the term “the gripping device” is referencing.  
Claim 15 recites “The centering device as claimed in claim 14, characterized in that it comprises a control device which is designed in such a way that the centering station can be controlled on the basis of measurement data of the line camera in such a way that a desired orientation of the workpiece can be achieved.”  Claim 15 is indefinite because there are several objects that precede the term “it”, and it is unclear which of these objects the “it” is referencing (i.e., does “it” reference the centering device, or because of the dependence of Claim 15 on Claim 14, the “it” could be referencing the detection device and/or                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   line camera.)
Claim 16 recites, “A method for centering a flat workpiece as claimed in claim 1 comprising the following steps: 
a)   determining a current position and an orientation of the workpiece conveyed on a conveying means by means of a detection device, 
b)	 conveying the workpiece to a centering station; 
c) 	gripping the workpiece by a first and a second gripping device which can rotate freely about an axis; 
d) 	orienting the workpiece on the basis of the current position and of a desired position by the guiding devices.”  
Claim 16 is indefinite because it is unclear whether the “a conveying means”, “a centering station”, “a first and second gripping device”, and “an axis”, are the same or different claimed elements as previously recited in Claim 1.  In addition,  it is unclear as to how the first and second gripping devices can rotate freely about “an axis”, given that the first and second gripping devices are physically separate from each other and are moved independently by their respective first and second guiding device.  Moreover, while Claim 15 correctly uses the definite article “the” to introduce “the guiding devices” (since these terms were introduced previously in Claim 1), it is unclear as to which of the guiding devices (i.e., the first and second guiding devices) is being referenced in Claim 15.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2003326327 (“JP ‘327”; cited by Applicant; English translation of the Description provided with this Office Action).
With regard to Claim 1, JP ‘327 discloses a centering device for centering flat workpieces (48, Figs. 1-8) comprising
a centering station having at least a first and a second gripping device (21D, 22D) for gripping the workpiece (B1, B2), and 
conveying means (52/65/21D, 52/65/22D) for conveying workpieces in a conveying direction to the centering station,
where the first and the second gripping device can each be moved horizontally by a first and a second guiding device (55/21D, 55/22D), respectively, and 
wherein the first and the second gripping device can rotate freely about an axis (53/21D, 53/22D).
With regard to Claim 7, JP ‘327 discloses a first linear guide (55/22D, Fig. 7) for moving the gripping device (22D) in the conveying direction and a second linear guide (81, 82, Fig. 7) for moving the first linear guide (55) at a right angle to the conveying direction (Fig. 7).
With regard to Claim 12, JP ‘327 discloses that the gripping device includes a sucker (58)  for gripping the workpiece (Figs. 2, 5, 6).

12.	Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameda et al., US 2003/0118436 (cited by Applicant).
With regard to Claims 1 and 6, Kameda discloses a centering device for centering flat workpieces (Figs. 1-41, [0084]-[0165]) comprising
a centering station (3a, 3b, 7, Figs. 1-26) having a first, a second, a third, and a fourth  gripping device (4a, 4b, 4c, 4d) for gripping the workpiece (W), and 
conveying means (2,7) for conveying workpieces in a conveying direction to the centering station,
where the first, second, third, and fourth gripping device can each be moved horizontally by a first, a second, a third, and a fourth guiding device (9, Figs. 14-15), respectively, and 
wherein the first, second, third, and fourth gripping device can each rotate freely about an axis (Fig. 15).
With regard to Claims 2-3, Kameda discloses that the conveying means is a conveyor belt having a plurality of parallel conveyor belt strips (7, Figs. 1, 7-12) which are spaced apart from one another (Figs. 1, 7-12), wherein a lifting unit (21) having a work piece support surface (22, 23) is arranged in an interspace between two conveyor belt strips (Fig. 16), with the result that, with the workpiece support surface raised, a workpiece (W) can lie exclusively on the workpiece support surface (Fig. 17).
With regard to Claim 13, Kameda discloses a detection device for detecting a position and orientation of a conveyed workpiece ([0127]).

13.	Claims 1, 6, and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segura Golorons et al., US 2015/0217359 (“Segura”; This is the US equivalent to WO 2013/185834 that was cited by Applicant).
With regard to Claims 1 and 6, Segura discloses a centering device for centering flat workpieces (Figs. 1-7, [0032]-[0096]) comprising
a centering station (2) having a first, a second, a third, and a fourth  gripping device (5a-5d, Figs. 2-3, 6-7; 50a-50d, Figs. 4-5) for gripping the workpiece (100), and 
conveying means (2) for conveying workpieces in a conveying direction to the centering station ([0036]),
where the first, second, third, and fourth gripping device can each be moved horizontally by a first, a second, a third, and a fourth guiding device (61, 62, Figs. 4-5), respectively, and 
wherein the first, second, third, and fourth gripping device can each rotate freely about an axis ([0038]).
With regard to Claim 12, Segura discloses that the gripping device includes a sucker (6)  for gripping the workpiece ([0038]).
With regard to Claim 13-16, Segura discloses a detection device/camera located upstream of the conveying means (Figs. 2, 4) and a control device ([0048]-[0053], the camera for  detecting a position and orientation of a conveyed workpiece ([0048]-[0049]) and the centering station being controlled on the basis of the data from the camera so that the workpiece can be gripped by the gripping device and oriented based on the current position and a desired position by the guiding devices ([0048] –[0080]).
With regard to Claim 17, Segura discloses  that the workpieces are sheet metal blanks ([0032]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure and Claims 4, 5, 7-11, and 18-20:
US 3,680,677, US 4,747,477,  and US 2016/0159581 describe a ball plate used with conveyor belts.
US 2008/0181757 and US 9,573,787 describe gripping devices with linear guides that are belt driven.
US 2012/0207574 and GB 2,207,413 describe pneumatically-actuated, gripping devices with suckers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652